Motion Granted; Dismissed and Memorandum Opinion filed April 9, 2013.




                                 In The

                 Fourteenth Court of Appeals

                          NO. 14-13-00187-CV

                     ELIDA CABRERA, Appellant
                                   V.

 DOW CORNING CORPORATION, CHILI ROBINSON MD, JAMES R.
CULLINGTON MD, FRANCIS BURTON MD, SIMON FREDERICKS MD,
  TOLBERT WILKINSON MD, 21 INTERNATIONAL HOLDINGS FKA
    KNOLL INTERNATIONAL, MILTON ROWLEY MD, WESLEY
  WASHBURN MD, PRESTON J. CHANDLER MD, WILSHIRE FOAM
   PRODUCTS INC., ERNEST CRONIN MD, JAMES PETERSON MD,
    THOMAS D. CRONIN MD, FRANK J. GEROW MD, GENERAL
 ELECTRIC COMPANY, DOW CHEMICAL COMPANY, AND BAXTER
           HEALTHCARE CORPORATION, Appellees

                 On Appeal from the 157th District Court
                         Harris County, Texas
                  Trial Court Cause No. 1992-25394ER


            MEMORANDUM                     OPINION
     This is an appeal from an order signed January 29, 2013. On March 27,
2013, appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.


                                  PER CURIAM


Panel consists of Chief Justice Hedges and Justices Jamison and Busby.




                                        2